Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Preliminary Amendment
2.	Claims 1-41 and 47-50 were canceled in the preliminary amendment received on 11/08/21, claims 51-73 were added and 42-46 and 51-73 are now pending.

Information Disclosure Statement
3.	Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 70-73 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.  

Subject Matter Eligibility Standard
Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).

Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 47 held to claim an abstract idea, and is/are therefore rejected as ineligible subject matter under 35 U.S.C. 101.  The rationale for this finding is explained below:  
Claims 70 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites the limitations of “step for establishing a communications link between the training circuitry and the training record; delivering a training workout from a location where a coach is located to a plurality of geographically disperse users simultaneously; updating the training record associated with the user with user heart rate data measured by the tracking device as the user is training; displaying training data associated with the user to someone other than the user as the user is training, the training data including a cumulative training distance and the user heart rate; and step for accessing the training data by the someone other than the user” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “a processor” language, “establishing, delivering updating, displaying and accessing” in the context of this claim encompasses accessing the training data by the someone other than the user.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Furthermore, the method claim fails to recite a machine that can perform the recited method steps in the body of the claim
The additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the ranking and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Allowable Subject Matter
6.	Claim 42-46 and 51-69 are allowed.
None of the references. Either singularly or in combination, discloses or even suggests:
As per claims 42-46, 55 and 56, a web-based platform comprising: a processor programmed to receive positional data supplied by the tracking device through a peer-to-peer communications link between the tracking device and a mobile communications device, and through a cellular network to link the mobile communications device to the platform, and update the platform with the positional data during the user’s run, the processor being further configured to present the user with an option to grant access to the positional data to another person so that the other person may view the positional data of the user as the user is running, the processor also being configured to provide the other person with access to the positional data as the positional data is being communicated to the platform during the user’s run, the processor being configured to populate a performance dashboard with a workout summary after completion of the user’s run.
As per claims 51-54 and 57-69, a workout platform comprising: a system including a processor, memory and one or more transceivers, the system configured for peer-to-peer and non-peer-to-peer communications utilizing one or more of the one or more transceivers, the system further configured to receive live data from the tracking device selectively using either a peer-to-peer or a non-peer-to-peer communications channel, the tracking device including a heart rate sensor configured to collect heart rate data from the user for input into the workout record, the training log database configured to receive the live data via the synchronization, wherein the platform is configured to deliver a workout from a third party to a group of geographically dispersed users associated with a coach pre-selected by each of the users, the platform being further 

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See references cited on PTO form 892.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD LANEAU whose telephone number is (571)272-6784.  The examiner can normally be reached on Mon-Thu 6-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David L Lewis can be reached on 5712727673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale





/Ronald Laneau/
Primary Examiner, Art Unit 3715